tcmemo_2008_85 united_states tax_court ad dickson oji petitioner v commissioner of internal revenue respondent docket no filed date ad dickson oji pro_se mark d eblen for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’ sec_2001 and sec_2002 federal_income_tax of dollar_figure and dollar_figure respectively after concessions the issues remaining for decision are whether petitioner is entitled to deductions for advertising expenses above those that respondent allowed we hold that he is not whether petitioner is entitled to deductions for travel_expenses above those that respondent allowed we hold that he is not whether petitioner is entitled to deductions for meals and entertainment_expenses above those that respondent allowed we hold that he is not and whether petitioner is entitled to itemized_deductions above those that respondent allowed we hold that he is not petitioner concedes that his gross_receipts for should be increased by dollar_figure respondent concedes dollar_figure of disputed advertising expenses for leaving dollar_figure in dispute dollar_figure of disputed advertising expenses for leaving dollar_figure in dispute dollar_figure of disputed medical_expenses for leaving dollar_figure in dispute and that petitioner is not liable for penalties under sec_6663 or sec_6673 respondent raised the issue of whether petitioner is entitled to the standard_deduction for because petitioner claimed itemized_deductions in instead of the standard_deduction the amount of itemized_deductions respondent allowed for is greater than the standard_deduction and because respondent made no arguments on this issue in the pretrial memorandum or elsewhere we deem it conceded respondent also raised the issue of whether petitioner must pay self-employment_tax for and because respondent did not make any adjustments to petitioner’s self-employment_tax in the notice_of_deficiency and did not pursue this issue at trial we deem it conceded respondent filed a motion to amend his answer to assert the fraud_penalty under section and made an oral motion to impose sanctions under sec_6673 respondent has conceded these issues therefore we will deny both motions as moot findings_of_fact some facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in west virginia during and petitioner worked for the state of west virginia as the program coordinator for the small_business development center he also worked as an independent insurance salesman for each year at issue petitioner timely filed a form_1040 u s individual_income_tax_return which included a schedule c profit or loss from business petitioner’s mother virginia oji was the only dependent petitioner reported on hi sec_2001 and sec_2002 income_tax returns petitioner has two sons who lived in nigeria during and on date respondent issued a statutory_notice_of_deficiency to petitioner determining deficiencies of dollar_figure and dollar_figure for and respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure i advertising expenses petitioner claimed on his schedule c dollar_figure and dollar_figure in advertising expenses for and respectively respondent concedes that petitioner may deduct dollar_figure and dollar_figure for advertising expenses paid in and respectively petitioner claims that the remaining amounts dollar_figure and dollar_figure for and respectively are attributable to telephone and newspaper expenses ii travel_expenses petitioner claimed dollar_figure in travel_expenses for respondent allowed dollar_figure petitioner claimed dollar_figure in travel_expenses for respondent allowed dollar_figure petitioner argues that the disallowed amounts dollar_figure and dollar_figure for and respectively are attributable to trips that he took to nigeria for two insurance brokers and agents association ibaa conferences petitioner created ibaa in and served as its president in and according to the receipts petitioner provided each year he paid for a hotel room a vehicle rental meals and telephone calls iii meals and entertainment petitioner claimed dollar_figure and dollar_figure in meals and entertainment_expenses for and respectively respondent disallowed these deductions in their entirety the claimed deductions are attributable to meals petitioner purchased at fast food restaurants for himself and in some cases other people listed on a spreadsheet petitioner maintained on his computer the spreadsheet provides the dates amounts spent restaurant names business purposes and the people accompanying petitioner during the meals the alleged business_purpose of each meal was to develop goodwill and solicit business iv itemized_deductions petitioner claimed on his schedules a itemized_deductions dollar_figure and dollar_figure in medical_expenses for and respectively respondent concedes that petitioner paid dollar_figure of medical_expenses in the disallowed amounts dollar_figure and dollar_figure for and respectively are attributable to medical_expenses that petitioner allegedly paid to the lagos state university teaching hospital in nigeria the lagos hospital on behalf of his mother as evidence that he paid his mother’s medical_expenses in and petitioner initially stipulated two invoices from the lagos hospital stamped as paid each bearing the name of one of petitioner’s sons living in nigeria petitioner later offered into evidence another two invoices with the same contents as the original bills except that petitioner’s mother was named on the bills instead of his sons petitioner also offered a letter from the lagos hospital that apparently accompanied the second set of invoices the letter stated as requested the attached receipts reflect payments you made on behalf of your mother virginia oji for year sec_2001 and sec_2002 please accept our apologies for any inconvenience caused by the mix-up with your children’s account which should not have happened petitioner explained that the invoices bear his sons’ names because they picked up the invoices from the lagos hospital while one of the invoices states the date of the patient’s admission as date and the date of discharge as date petitioner concedes that this is incorrect and his mother was not hospitalized in nigeria in petitioner is not sure whether his mother was hospitalized in nigeria in petitioner explained that his mother was frequently in and out of hospitals and doctors’ offices and the lagos hospital kept an account of his mother’s expenses and billed him periodically petitioner does not know exactly when his mother was in nigeria or received treatment from the lagos hospital opinion petitioner claims that he is entitled to deductions for business and medical_expenses above the amounts respondent allowed sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_213 allows a taxpayer to deduct personal medical_expenses of the taxpayer his spouse or a dependent to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income agi a taxpayer has the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving he is entitled to the deductions rule a 503_us_79 292_us_435 in addition a taxpayer must keep sufficient records to substantiate any deductions claimed sec_6001 new colonial ice co v helvering supra pincite i advertising expenses petitioner claims entitlement to deductions respondent disallowed of dollar_figure and dollar_figure for advertising expenses paid in and respectively petitioner asserts that these amounts are attributable to phone and newspaper expenses petitioner presented no evidence or arguments that the expenses were paid in carrying on his trade_or_business and were not personal expenses see sec_162 sec_262 therefore we sustain respondent’s determination disallowing the advertising expenses above those allowed petitioner did not present evidence or arguments that he satisfied the requirements of sec_7491 ii travel_expenses petitioner claims entitlement to deductions respondent disallowed of dollar_figure and dollar_figure for and respectively for travel_expenses incurred while in nigeria for two ibaa conferences sec_274 provides that no deduction shall be allowed for expenses allocable to a convention or similar meeting held outside of north america unless the taxpayer establishes that the meeting is directly related to the active_conduct of his trade_or_business and that it is as reasonable for the meeting to be held outside the north_american_area as within the north_american_area considering a the purpose of such meeting and the activities taking place at such meeting b the purposes and activities of the sponsoring organizations or groups c the residences of the active members of the sponsoring_organization and the places at which other meetings of the sponsoring_organization or groups have been held or will be held and d such other_relevant_factors as the taxpayer may present petitioner asserts that the purpose of his trips to nigeria was to attend ibaa conferences where he learned about the effect of globalization on the insurance_business and developed business contacts with the attendees to substantiate his claim petitioner submitted into evidence the initial drafts of the conference agendas which he printed out in preparation for trial at trial petitioner provided the names of two other members of ibaa who attended the meeting but not their residences we find that petitioner’s testimony and the draft agendas do not establish that any conferences actually took place during petitioner’s trips to nigeria even if we were to find that the conferences were held the draft agendas do not adequately describe the activities that took place at the conferences furthermore petitioner’s testimony about the general purpose of ibaa and the conferences did not establish that it was reasonable for the conferences if they took place to be held in nigeria instead of in north america therefore we sustain respondent’s determination disallowing the travel_expenses above those allowed iii meals and entertainment petitioner claims entitlement to deductions of dollar_figure and dollar_figure for meal and entertainment_expenses incurred in and respectively petitioner’s evidence consisted of his spreadsheet listing basic information about the meals copies of receipts for meals and copies of checks made out to restaurants sec_274 also contains special rules that apply to foreign_travel because we find that petitioner has not satisfied the requirements of sec_274 we need not address sec_274 sec_274 provides that no deduction or credit is allowed for expenses for meals or entertainment unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount of such expenses the time and place of the meal or entertainment the business_purpose of the expenses and if the expense is for entertainment the business relationship to the taxpayer of the persons entertained petitioner presented no evidence or arguments as to his relationship to the people listed on the spreadsheet we find that the meals that petitioner apparently ate alone had no business_purpose because petitioner was not developing goodwill or soliciting business and petitioner offered no evidence or arguments of any other business_purpose for the meals therefore we sustain respondent’s determination that petitioner is not entitled to any schedule c deductions for meals or entertainment iv itemized_deductions petitioner claims entitlement to deductions respondent disallowed of dollar_figure and dollar_figure for and respectively for medical_expenses he paid to the lagos hospital for treatment provided to his mother respondent argues that the evidence presented indicates that it was petitioner’s sons who were hospitalized in and not petitioner’s mother even if we were to accept petitioner’s explanation of why the invoices originally contained his sons’ names rather than his mother’s there is no evidence that it was petitioner who paid his mother’s medical_expenses furthermore we find that the invoices from the lagos hospital are not authentic and we accord them no weight if we were to accept petitioner’s explanation the lagos hospital must have prepared the invoices when petitioner’s sons picked them up instead of at the time petitioner was actually billed and consequently they cannot be the original invoices furthermore the lagos hospital could not have been maintaining careful records if it misnamed the patient on two occasions again presuming that the sons picked up the receipts on different days otherwise it is not clear why one son did not pick up both receipts and misrepresented when the patient was hospitalized on one of the invoices therefore we find that petitioner has failed to substantiate that he paid any medical_expenses on behalf of his mother in or in the absence of any credible corroborating evidence we sustain respondent’s determination disallowing deductions for medical_expenses respondent concedes that petitioner paid dollar_figure of medical_expenses in however that amount does not exceed percent of petitioner’s adjusted_gross_income for and therefore is not allowed see sec_213 to reflect the foregoing and the concessions of the parties an appropriate order will be issued and decision will be entered under rule
